DEININGER, J.
¶ 23. {concurring). I join the majority in believing we must affirm the appealed order, but I would affirm for a different reason than the majority espouses. Because I would summarily affirm without deciding whether the Department of Natural Resources correctly interpreted its authority under Wis. Stat. § 77.88, I concur in only the majority's result.
¶ 24. The deed restriction on which Bert War-necke, Sr., bases his claim for the return of the disputed real estate to him requires that the "Grantee shall take such steps as may be necessary to continue the enrollment of the ... real estate under the Managed Forest Lands Program." By the time Warnecke petitioned the probate court for the return of the property, the deceased grantee's successor in interest (the personal representative of his estate) had taken such steps and the Department of Natural Resources had continued the property in the program. No further analysis by this court is necessary, or even proper, given that the department is not before us as a party to this litigation. The deed condition having been met, I would affirm the order denying Warnecke's petition without further discussion or inquiry.
¶ 25. The Department of Natural Resources was not a party to the present litigation in the circuit court and it is not a party to this appeal. Accordingly, neither we nor the circuit court could order the department, in this action, to reverse its determination to continue the property in the managed forest land program. We thus have no reason to inquire whether the department correctly interpreted Wis. Stat. § 77.88 or acted improperly by continuing the property in the program. The only way in which Warnecke could properly get a court *452to order the department to reverse its determination would be for him to have commenced a timely action for judicial review of the department's action under Wis. Stat. § 227.53, assuming, of course, that he was a "person aggrieved" by the administrative decision, see id. The department could then have defended its action and its interpretation of § 77.88, and a court, having proper jurisdiction over the department, could have ordered the administrative determination reversed if it disagreed with the department's interpretation.1
¶ 26. Because the estate plainly prevailed by establishing that the property in question has continued to be enrolled in the managed forest land program, I would summarily affirm the appealed order. See Wis. Stat. Rule 809.21(1).

 After the parties briefed the appeal and it was submitted to this panel for disposition, the Department of Natural Resources moved for leave to submit a non-party brief, which we granted. Although we now have the benefit of the department's arguments in defense of its determination to continue the land in the program, the department's submission of a non-party brief does not provide either this court or the circuit court jurisdiction over it to affirm or reverse its determination. Further, I note that, after making its arguments on the merits of the statutory interpretation issue, the department also contends its decision to continue a transferred property in the managed forest land program, or to withdraw it from the program for failure to timely certify, "may be challenged only through judicial review under chapter 227, and may not be determined ... in any other action." As discussed above, I agree.